Exhibit 10.1
 
 SECOND AMENDMENT TO
 
EXTERRAN PARTNERS, L.P.
 
LONG-TERM INCENTIVE PLAN
 


SECTION 1. Amendment.  This Second Amendment (this “Second Amendment”) to
Exterran Partners, L.P. Long-Term Incentive Plan, as amended through the date
hereof (the “Plan”), has been adopted by Exterran GP LLC, a Delaware limited
liability company (the “Company”), the general partner of Exterran General
Partner, L.P., a Delaware limited partnership (the “General Partner”) which is
the general partner of Exterran Partners, L.P., a Delaware limited partnership
and formerly named Universal Compression Partners, L.P. (the
“Partnership”).  This Amendment amends the Plan as follows:
 
(i)           Section 6(a) of the Plan is amended to add the following clause
(iv):
 
“(iv) The terms of any Option grant may include the right of the Company,  the
grantee or both as provided in the grant agreement relating thereto, in lieu of
issuing or receiving (as the case may be) Units (or any portion thereof) upon an
exercise of an Option to make or receive (as the case may be) a payment in cash
equal to the Fair Market Value of the number of Units that would otherwise be
issued upon exercise of such Option (or any portion thereof) less the exercise
price thereof and any amounts the Company or any of its Affiliates may require
to meet its withholding obligations under such applicable law.”
 
SECTION 2. General.  Except for the provisions of the Plan that are expressly
amended by this Second Amendment, the Plan shall remain in full force without
change.
 
IN WITNESS WHEREOF, this Second Amendment has been duly executed by the Company
as of October 28, 2008.
 
EXTERRAN GP LLC
 


 
By:           /s/ DANIEL K. SCHLANGER            
Name: Daniel K. Schlanger
Title:   Senior Vice President, Chief
Financial Officer and Director


 
